IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 October 20, 2009
                                No. 08-50798
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

JOSE JUAN SERRANO-MEZA,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 2:07-CR-979-1


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Jose Juan Serrano-Meza appeals the 70-month within-guidelines sentence
imposed following his guilty plea to illegal reentry following deportation in
violation of 8 U.S.C. § 1326. He argues that his sentence is unreasonable
because the illegal reentry guidelines double count a defendant’s criminal record,
resulting in a sentencing range that is greater than necessary to meet the goals
of 18 U.S.C. § 3553(a). He also argues that this court should not afford his



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-50798

sentence a presumption of reasonableness because U.S.S.G. § 2L1.2 is not
empirically based. He contends that his sentence failed to reflect that he had no
prior immigration convictions, that he did not realize he faced such a high
sentence, that the longest sentence he had served was three years, and that he
reentered this country to work.
      Serrano-Meza’s challenge to the presumption of reasonableness is
foreclosed. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009),
cert. denied, 2009 WL 3162196 (Oct. 5, 2009) (No. 09-6195); see also United
States v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009), cert. denied,
2009 WL 1849974 (Oct. 5, 2009) (No. 08-11099). We have also rejected the
argument that using a prior conviction to increase the offense level and in
calculating criminal history is impermissible “double counting.” See United
States v. Calbat, 266 F.3d 358, 364 (5th Cir. 2001).
      Serrano-Meza has not rebutted the presumption that the district court
sentenced him to a reasonable, properly calculated within-guidelines sentence.
See United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir.), cert.
denied, 129 S. Ct. 328 (2008); United States v. Alonzo, 435 F.3d 551, 554-55 (5th
Cir. 2006). The district court’s judgment is AFFIRMED.




                                       2